Citation Nr: 1433805	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  13-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel






INTRODUCTION

The appellant is a Veteran who had active service from October 1975 to October 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The April 2012 rating decision and December 2012 statement of the case indicate that the AOJ considered, when assigning the disability rating, VA treatment records dated through April 2, 2012.  The latest VA treatment record in the file is from April 20, 2011.   Thus, it appears that there may be outstanding VA treatment records, pertinent to the claim on appeal, that are not associated with the record now before the Board.  VA treatment records are constructively of record; they must be secured.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete clinical records of all outstanding VA treatment or evaluation the Veteran has received for his low back disability (i.e., all records not already associated with the claims file).  Review the records received, and arrange for any further development suggested by the information therein.

2.  Re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



